Wagner, Judge,
delivered the opinion of the court.
The indictment in this case charged, that the defendant “unlawfully did labor and perform work other than the *595household offices of necessity, or other work of necessity or duty, on the first day of the week, commonly'called Sunday, by then and there hunting game, against the form of the statute,” etc. The court sustained a demurrer to the indictment.
The statute under which the indictment was drawn, says: “Every person, who shall either labor himself, or compel or permit his apprentice or servant, or any other person under his charge or control, to labor or perform any work, other than the household offices of daily necessity, or other1 works of necessity or charity, on the first day of the week commonly called Sunday, shall be deemed guilty of a misdemeanor, and fined not exceeding fifty dollars.”
The indictment does not pursue the language of the statute, either within its intention or scope, nor does it charge any offense against the laws of this State.
Let the judgment be affirmed. All the other judges concur, except Judge Vories, absent.